instant case because the appointment of counsel in the prior post-
                conviction proceedings was not statutorily or constitutionally required.
                Crump v. Warden, 113 Nev. 293, 303, 934 P.2d 247, 253 (1997); McKague
                v. Warden, 112 Nev. 159, 164, 912 P.2d 255, 258 (1996). Therefore, we
                conclude that the district court did not err in dismissing the petition.
                Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                                                 J.
                                                  Parraguirre


                                              c    Dtut-il ) A-'\            , J.
                                                  Douglas


                                                                             ,   J.
                                                  Cherry



                cc:   Chief Judge, Tenth Judicial District
                      Hon. Robert E. Estes, Senior Judge
                      Kenneth Wayne McClelland
                      Attorney General/Carson City
                      Churchill County District Attorney/Fallon
                      Churchill County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A